Title: Alrichs & Dixon to Thomas Jefferson, 10 March 1813
From: Alrichs & Dixon
To: Jefferson, Thomas


          Much Esteemed Friend Wilmington del, 3rd Mo 10th 1813
           Thy favr of 26 Ulto came to hand a few days since, are sorry thou give thyself a minutes concern about the trifle that was due us, We Received it some days ago from, Gibson & Jefferson as thou expected,—
          We have considerd the statement thou has given us of the failour of thy Carder to produce Good Rolls—and are of opinon that when it appeard to be fixt as we directed, and “renderd nothing at all” that the doffers must have been too far off from the main Cylinder, they ought to be placed as near as possible in contact so as not to, touch,—the placeing the Cards so as “to take into one another” must produce bad Knappy Rolls and in a very short time Ruin the Cards
          We think  that if thy superintendant will grind up the Cards perfectly Sharp (supposing they must be very dull by working into each other) and fix all the working Cards as Near each other as posible so as not quite to touch takeing care to have his Cotton Clean and well picked (or Batted) oppen before he puts it on the feeding table and feed very light the first Runing thrugh, Cleaning the top Cards frequently; he will find that on the second, Carding, the machine will produce good Carding, and good Rolls, the main Cylinder must allso be cleand every few (5 or 6) hours—we Remain with sincere and Respectfull Esteem, 
          
            Alrichs & dixon
          
        